Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Eick et al (‘853) when taken in view of Lerwill (‘825) and the PG-Pub to Krebs et al (‘246).
Eick et al discloses a method for acquiring seismic data in the marine environment (see para. 0003).  The method includes arranging a plurality of impulsive seismic sources (air guns, 22), initiating firing of individual seismic sources at start of a shot point, where two or more of the plurality of seismic sources fire asynchronously in a selected sequence (coded, time delayed sequence) to generate a coded seismic signal (see paragraph 0021).  The method further includes collecting seismic data.
The differences between independent claims 1, 8 and 15 and Eick et al is the claims specify that (a) at least one seismic impulsive source fires a pulse that evolves 
Per difference a), Lerwill teaches (see col. 2, lines 9-33) that the secondary pulses formed by the bubble effect are effective as low frequency, deep penetrating pulses within the earth’s crust.  Formation of such secondary pulses are implicit when using a plurality of marine vibrators (air-guns).
Per difference b), Krebs et al teaches that seismic data inversion and generating of output traces are well known types of seismic data processing.
Therefore, in view of Lerwill, it is obvious to a skilled artisan that the seismic impulsive sources of Eick et al inherently form secondary pulses due to the bubble effect and further, in view of Krebs et al, it would have been obvious to one of ordinary skill in the art to have modified the method of Eick et al to include the well-known processing steps of inverting the seismic data and generating an output trace so as to ascertain a more detailed representation of the subsurface.  Independent claims 1, 8 and 15 are so rejected.
Per claims 2, 9 and 16, see Eick et al, see paragraph 0019.
Per claims 3, 10 and 17, see Eick et al, Fig. 2 and paragraph 0021.
Per claims 4, 5, 11, 12 and 18, see Eick et al, paragraph 0021.
Per claims 6, 13 and 19, see Eick et al, see paragraph 0022.
Per claim 7, see Fig. 1.

4.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Pub to Eick et al (‘853) when taken in view of Lerwill (‘825) and the PG-Pub to , as applied to claim 1 above, and further in view of the PG-Publication to Eick et al (‘213).
Per claims 21 and 22, Eick et al (‘213, see abstract, paragraphs 0009, 0030, 0032) teaches that it is well known to fire seismic sources in a predetermined sequence forming a loop so that data may be acquired concurrently and the peak energy delivered will be less so as to reduce the irritation to marine life.  In view of this, it would have been obvious to one of ordinary skill in the art to further modify Eick et al (‘853) to fire the seismic sources in a sequence forming a loop.  

Response to Arguments
5.	Applicant's response filed March 1, 2021 have been fully considered but does not overcome the above rejection.  It is noted that the instant amendment does not include any arguments.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
 	It is noted that the amendments to the independent claims appear to merely paraphrase the prior claims.  The asynchronous firing (detuned) of the plurality of impulsive seismic sources that form the plurality of interacting bubbles which in turn form the coded seismic signal is obvious over the above noted references taken as a whole.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl